Exhibit 10.17

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of September ___, 2014 (this
"Amendment"), is among SPARTAN MOTORS, INC., SPARTAN MOTORS CHASSIS, INC.,
CRIMSON FIRE, INC., CRIMSON FIRE AERIALS, INC., CLASSIC FIRE, LLC and
UTILIMASTER CORPORATION (collectively, “Borrowers”), the LENDERS party hereto,
and WELLS FARGO BANK, N.A., as Administrative Agent (in such capacity, the
"Administrative Agent").

 

INTRODUCTION

 

The Borrowers, the Lenders and the Administrative Agent have entered into an
Amended and Restated Credit Agreement dated as of December 16, 2011 (as amended
or modified from time to time, the "Credit Agreement"). The Borrowers desire to
amend the Credit Agreement as set forth herein, and the Lenders are willing to
do so in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

 

ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT

 

Upon the satisfaction of the conditions specified in Article 3 hereof, the
Credit Agreement is amended as of the date hereof as follows:

 

1.1     The following definition in Section 1.01 of the Credit Agreement is
restated as follows:

 

“Swingline Lender” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as a lender of Swingline Loans hereunder (as mutually agreed upon with
respect to each Swingline Loan between the applicable Borrower and the
applicable Swingline Lender), and references to the term “Swingline Lender” in
this Agreement shall be deemed to refer to each such Swingline Lender as the
context shall require.

 

1.2     Section 2.05 of the Credit Agreement is hereby amended by adding the
following new paragraph (i) at the end thereof:

 

(i)     Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its Swingline Loan shall not relieve any other Swingline Lender
of its obligation hereunder to make its Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make a Swingline Loan.

 

1.3     Section 9.01(a)(ii) of the Credit Agreement is hereby amended by
substituting the following new Section 9.01(a)(ii) in lieu of the existing
provision:

 

(ii)     if to the Administrative Agent or Wells Fargo as an Issuing Bank or
Swingline Lender, to Wells Fargo Bank, N.A., 1525 W WT Harris Blvd., MAC
D1109-019, Charlotte, NC 28262, Attention of Syndication Agency Services
(Telecopy No. (704) 590-2765);

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:

 

2.1     The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action, as applicable, and are not in material contravention
of any applicable law, or of the terms of the any Borrower's bylaws or other
charter documents, or of any material contractual obligation of any Borrower and
will not result in the imposition of any Lien on any of its property or of the
property of any of its Subsidiaries.

 

2.2     This Amendment is the legal, valid and binding obligation of the each
Borrower, enforceable against each Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

2.3     After giving effect to this Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of the date hereof
(other than those representations and warranties that by their terms speak as of
a particular date, which representations and warranties shall be true and
correct as of such particular date).

 

2.4     After giving effect to this Amendment, no Unmatured Default or Event of
Default exists or has occurred and is continuing on the date hereof.

 

ARTICLE 3. CONDITIONS PRECEDENT.

 

This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:

 

3.1     This Amendment shall be executed by each of the Borrower and the
Required Lenders.

 

3.2     The Consent and Agreement attached hereto shall be executed by the
Guarantor.

 

3.3     The Borrowers and Guarantor shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent.

 

ARTICLE 4. MISCELLANEOUS

 

4.1     All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement as amended hereby and as further
amended or modified from time to time.

 

4.2     Except as expressly amended hereby, each Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.

 

4.3     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment is a Loan
Document. This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be executed upon any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be enforceable as originals.

 

[Signature pages follow]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

 

 

SPARTAN MOTORS, INC.

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

SPARTAN MOTORS CHASSIS, INC.

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Treasurer

 

 

 

 

CRIMSON FIRE, INC.

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Treasurer

 

 

 

 

 

CRIMSON FIRE AERIALS, INC.

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Treasurer

 

 

 

 

 

CLASSIC FIRE, LLC

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Treasurer

 

 

 

 

 

UTILIMASTER CORPORATION

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

Name:

Lori Wade

 

 

Title:

Treasurer

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A.,

 

 

individually and as Administrative Agent, a Swingline Lender and an Issuing Bank

 

 

 

 

 

 

By:

/s/ Charles W. Lott

 

 

Name:

Charles W. Lott

 

 

Title:

SVP

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually and as a Swingline Lender and an Issuing Bank

 

 

 

 

 

 

By:

/s/ James Keyes

 

 

Name:

James Keyes

 

 

Title:

Vice President

 

 

 
5

--------------------------------------------------------------------------------

 

 

CONSENT AND AGREEMENT

 

As of the date and year first above written, the undersigned hereby: (a) fully
consents to the terms and provisions of the above Amendment and the consummation
of the transactions contemplated thereby; (b) agrees that the Guaranty to which
it is a party and each other Loan Document to which it is a party are hereby
ratified and confirmed and shall remain in full force and effect, acknowledges
and agrees that it has no setoff, counterclaim, defense or other claim or
dispute with respect the Guaranty to which it is a party and each other Loan
Document to which it is a party; and (c) represents and warrants to the
Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its corporate powers, have
been duly authorized by all necessary corporate action, and are not in
contravention of any applicable law or regulation or of any terms of its
organizational documents or of any material agreement or undertaking to which it
is a party or by which it is bound, except where such contravention would not
reasonably be expected to result in a Material Adverse Effect and this Consent
and Agreement is the legal, valid and binding obligations of it, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

 

 

 

UTILIMASTER HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori Wade

 

 

 

 

 

 

Its

Treasurer

 

 

 

 